 



Exhibit 10.31
FORM OF

2000 DUN & BRADSTREET CORPORATION
NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
(                 ,                     )
     This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to
                     (the "Participant”) as of this       day of           ,
           (the “Award Date”) by THE DUN & BRADSTREET CORPORATION (the
“Company”) pursuant to the 2000 DUN & BRADSTREET CORPORATION NON-EMPLOYEE
DIRECTORS’ STOCK INCENTIVE PLAN (the “Plan”). Capitalized terms not defined in
this Award have the meanings ascribed to them in the Plan.
     1.    Grant of Restricted Stock Units. The Company hereby awards to the
Participant pursuant to the Plan                      restricted stock units
(“RSUs”). Each RSU constitutes an unfunded and unsecured promise of the Company
to deliver (or cause to be delivered) to the Participant, subject to the terms
of this Award and the Plan, one share of the Company’s common stock, par value
$.01 (“Share”) on the delivery date as provided herein. Until delivery of the
Shares, the Participant has only the rights of a general unsecured creditor, and
no rights as a shareholder, of the Company.
     2.    Payment. Subject to Sections 3 and 8, the restrictions on the RSUs
shall lapse and the underlying Shares shall be deliverable on the “Payment Date”
which shall be the earlier of (x) the third anniversary of the Award Date or
(y) the termination of the Participant’s service as a non-employee director of
the Company for any reason.
     3.    Additional Deferral. Upon submission of a valid election, the
Participant may delay the Payment Date to the date of termination of the
Participant’s service with the Company.
     4.    Voting. The Participant will not have any rights of a shareholder of
the Company with respect to RSUs until delivery of the underlying Shares.
     5.    Dividend Equivalents. Unless the Board determines otherwise, in the
event that a dividend is paid on Shares, an amount equal to such dividend shall
be credited for the benefit of the Participant based on the number of RSUs
credited to the Participant as of the dividend record date, and such credited
dividend amount shall be in the form of an additional number of RSUs (rounded
down to the nearest whole RSU) based on the Fair Market Value (as defined in the
Plan) of a Share on the dividend

 



--------------------------------------------------------------------------------



 



payment date. The additional RSUs credited in connection with a dividend will be
subject to the same restrictions as the RSUs in respect of which the dividend
was paid.
     6.    Transfer Restrictions. The RSUs are not subject to assignment by the
Participant. If a Participant does make an assignment of any RSUs, the Company
may disregard such assignment and discharge its obligation hereunder by making
payment as though no such assignment has been made.
     7.    Withholding Taxes. Notwithstanding anything to the contrary contained
in this Award, it is a condition to the obligation of the Company to deliver the
Shares that all applicable withholding taxes be satisfied in full by the
Participant. The Company is authorized to satisfy the minimum statutory
withholding taxes (including withholding pursuant to applicable tax equalization
policies of the Company or its Subsidiaries) arising from the delivery of the
Shares by deducting from the total number of Shares to be delivered that number
of Shares having a Fair Market Value equal to the applicable amount of
withholding taxes due.
     8.    Change in Control. Subject to Section 9, if there is a Change in
Control of the Company, any undelivered Shares underlying the RSUs shall become
deliverable (such accelerated payment date, also being referred to herein as a
Payment Date).
     9.    Delivery of Shares. Until the Company determines otherwise and
subject to Section 12, delivery of Shares on the applicable Payment Date will be
administered by the Company’s transfer agent or an independent third-party
broker selected from time to time by the Company. In connection with a Change in
Control of the Company, the Company will deliver Shares on the accelerated
Payment Date provided the actual Change in Control is a permissible distribution
event under Section 409A of the Internal Revenue Code and, if otherwise, the
Company will deliver the Shares on the scheduled Payment Date.
     10.    Entire Agreement. The Plan is incorporated herein by reference and a
copy of the Plan can be requested from the Office of the Corporate Secretary,
The Dun & Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey
07078. The Plan and this Award constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. To
the extent any provision of this Award is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. Any action taken or
decision made by the Board arising out of or in connection with the
construction, administration, interpretation or effect of this Award shall be

 



--------------------------------------------------------------------------------



 



within its sole and absolute discretion and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant.
     11.    Successors and Assigns. This Award shall be binding upon and inure
to the benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.
     12.    Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.
     13.    Governing Law. This Award shall be governed by the laws of the State
of New York, U.S.A., without regard to choice of laws principles thereof.
     IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been
duly executed as of the date first written above.

              THE DUN & BRADSTREET CORPORATION
        By:               
 
          Name:             Title: General Counsel and Corporate Secretary    

 